United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-3252
                                 ___________

George J. Gleeson, D.A.V., Citizen of  *
the USA,                               *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of North Dakota.
Honorable Joy McDonald; Paul Hutter, *
Chief of Staff; James Terry; James B. * [UNPUBLISHED]
Peake, Secretary of Veterans Affairs;  *
George J. Opfer, Inspector General;    *
Paula Conrad, Service Center Manager; *
Lonnie Wangen, N.D. Commissioner of *
Veterans Affairs; George Bush, United *
States President; Barack Obama, United *
States President,                      *
                                       *
             Appellees.                *
                                  ___________

                            Submitted: May 26, 2010
                               Filed: May 26, 2010
                                ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
       George Gleeson appeals the district court’s1 order dismissing his civil action.
After careful de novo review, see Gopher Oil Co. v. Bunker, 84 F.3d 1047, 1050 (8th
Cir. 1996), we agree with the district court that it lacked subject matter jurisdiction
over this matter. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Ralph Erickson, Chief Judge, United States District Court for
the District of North Dakota.

                                         -2-